Exhibit 10.8 Confidential Treatment Requested Confidential provisions of this document have been redacted and been filed separately with the Commission AGREEMENT NO. 2 FOR PURCHASE AND SALE OF COAL AMONG GEORGIA POWER COMPANY, JAMES RIVER COAL COMPANY, AND JAMES RIVER COAL SALES, INC. TABLE OF CONTENTS Page Section 1:Definitions 1 Section 2:General Provisions 2 2.1Mutual Obligations 2 2.2Prior Agreements 2 2.3Agent for Purchaser 2 2.4Seller's Warranties as to Coal Property 3 2.5Seller's Mining Plan 3 Section 3:Term of Agreement 3 Section 4:Base Price and Adjustments 3 4.1Base Price 3 4.2Price Adjustments 4 4.3Adjustments for Changes in Governmental Impositions 4 4.4Calorific Value Adjustments 6 4.5Excess Ash Adjustments 7 4.6Grindability Adjustments 8 4.7Sulfur Adjustments 8 4.8Calculation of Adjustments 11 Section 5:Quantity Requirements 11 5.1Annual Quantities 11 5.2Quarterly Amounts 12 5.3Shortfalls in Shipments 12 Section 6:Quality Requirements 14 6.1Coal Specifications 14 6.2Reimbursement for Equipment Damage 15 6.3Rejection of Shipments 16 6.4Suspension and Termination for Quality Variations 17 6.5Cancellation and Termination 18 6.6Costs Related to Termination 18 6.7Replacement Coal 19 Section 7:Weighing and Sampling 19 7.1Weighing of Shipments 19 7.2Collection and Preparation of Samples 21 7.3Analysis of Samples 23 -i- Page Section 8:Arrangements for Shipments and Payments 24 8.1Scheduling of Shipments 24 8.2Loading of Shipments 24 8.3Shipping Notices 25 8.4"As Loaded" Coal Quality Analysis 25 8.5Freight Charges, Risk of Loss, and Passage of Title 25 8.6Loading Costs Chargeable to Seller 26 8.7Excess Freight Costs Chargeable to Seller 26 8.8Payment of Amount(s) Owed to Purchaser 26 8.9Invoices and Interim Payments 26 8.10Application of Adjustments to Billing Price 27 8.11Acceptance of Payments 27 Section 9:Termination of Agreement for Unremedied Default 27 9.1Notice of Termination 27 9.2Option to Forego Termination 27 Section 10:Excuse from Performance 28 10.1Force Majeure 28 10.2Changes in Environmental-Related Requirements 29 Section 11:Independent Contractor 32 Section 12:Effect of Certain Terminations 32 Section 13:Binding Effect and Assignments 32 13.1Binding Effect 32 13.2Assignments 32 Section 14:Purchaser's Rights of Inspection 33 14.1Access to Seller's Records 33 14.2Access to Coal Property 33 Section 15:Waiver 34 Section 16:Remedies 34 Section 17:Notices 34 Section 18: Confidential and Proprietary Information 34 Section 19: Compliance with Laws and Regulations 35 Section 20:Other Provisions 35 20.1Captions 35 -ii- Page 20.2Governing Law 35 20.3Time of Essence 35 20.4Entire Agreement 35 20.5Amendments 35 20.6Survival of Certain Provisions 36 20.7Multiple Counterparts 36 Annex A – Maps of Coal Property Annex B – Computation of Calorific Value Adjustments Annex C – Computation of Excess Ash Adjustments Annex D – Computation of Grindability Adjustments Annex E – Computation of Sulfur Adjustments Annex F – Computation of Rejection Adjustments Annex G – Coal Sample Preparation and Analysis Procedures Annex H – Summary of Rail Contract Provisions Annex I – Laws and Regulations -iii- AGREEMENT NO. 2 FOR PURCHASE AND SALE OF COAL This AGREEMENT NO. 2 FOR PURCHASE AND SALE OF COAL ("Agreement") is entered into as of May 15, 2008 ("Effective Date"), among Georgia Power Company, a Georgia corporation ("Purchaser"), James River Coal Company, a Virginia corporation ("Seller"), and James River Coal Sales, Inc., a Delaware corporation ("Sales Agent").(Purchaser, Seller, and Sales Agent are sometimes hereinafter referred to collectively as the "Parties" or separately as a "Party.") RECITALS: WHEREAS, Purchaser is an electric utility and owns and operates electric-generating plants that are located in the State of Georgia and require quantities of coal capable of being burned in such plants; and WHEREAS, Seller or its affiliates own or lease the Coal Property (as hereinafter defined) from which Seller desires to supply coal to Purchaser for such plants; NOW, THEREFORE, in consideration of the foregoing recitals and the promises contained in this Agreement, the Parties hereby agree as follows: Section 1:Definitions In addition to other terms defined elsewhere in this Agreement, the following definitions shall apply in this Agreement: 1.1The term "Base Price" means the price for coal that is set forth in Section 4.1(a). 1.2The term "Coal Property" means the real property, mineral interests, preparation plant facilities, loading facilities, and other improvements located in Leslie County, Knott County, Perry County, Harlan County, Pike County, Bell County, and Letcher County, Kentucky, as outlined on the maps that are identified as Annex A, which is attached hereto and made a part of this Agreement. 1.3The term "Contract Year" means each twelve-month period that begins on January 1 and ends on December 31 during the term of this Agreement; provided, however, that the first Contract Year shall begin on July 1, 2008, and end on December 31, 2008, and shall consist of six months. 1.4The term "Designated Plant" or "Designated Plants" means one or more of the following:(i) Plant Bowen, which is located in Bartow County, Georgia; (ii) Plant Branch, which is located in Baldwin County and Putnam County, Georgia; (iii) Plant McDonough, which is located in Cobb County, Georgia; and (iv) any other electric-generating plant that is owned and operated by Purchaser or an affiliate of Purchaser. 1.5The term "Quarter" means each three-month period that occurs during a Contract Year.The first Quarter of each Contract Year shall begin on January 1 and end on March 31; the second Quarter of each Contract Year shall begin on April 1 and end on June 30; the third Quarter of each Contract Year shall begin on July 1 and end on September 30; and the fourth Quarter of each Contract Year shall begin on October 1 and end on December 31. -1- 1.6The term "Quarterly Amount" means the quantity of coal scheduled to be supplied by Seller to Purchaser during a Quarter. 1.7The term "Rail Carrier" means CSX Transportation, Inc. 1.8The term "Rail Contract" means that certain Solid Fuel Transportation Contract between Purchaser and the Rail Carrier for the transportation of coal to Plant Bowen, Plant Branch, and Plant McDonough. 1.9The term "Seller's Loading Facility" or "Seller's Loading Facilities" means one or more of the railcar-loading facilities that are owned or controlled by Seller and located at or near Hignite, Clover, Buckeye, Leatherwood, or Bevins Branch, Kentucky. 1.10The term "Shipment" means one lot of coal, in sufficient quantities to fill a unit train, loaded into railcars for delivery to Purchaser. 1.11The term "Shortfall Period" means either (i) a Quarter in which the quantity of coal actually supplied by Seller to Purchaser during the Quarter is less than the Quarterly Amount or (ii) a Contract Year in which the quantity of coal actually supplied by Seller to Purchaser is less than the annual quantity for the Contract Year. 1.12The term "Ton" or "ton" means an avoirdupois weight of 2,000 pounds. 1.13The term "Tonnage Shortfall" means, for a particular time period (whether calendar month, Quarter, Contract Year, or other period) during the term of this Agreement, the difference between (i) the quantity of coal scheduled to be supplied by Seller to Purchaser during such time period and (ii) the quantity of coal actually supplied by Seller to Purchaser during such time period. Section 2:General Provisions 2.1Mutual Obligations.Seller shall mine coal from the Coal Property and sell such coal to Purchaser, and Purchaser shall buy such coal from Seller, on the terms and conditions set forth in this Agreement. 2.2Prior Agreements.The Parties previously entered into that certain Agreement for Purchase and Sale of Coal dated March 11, 2004, as amended, and certain other agreements for the supply of coal by Seller to Purchaser (collectively, the "Prior Agreements").Nothing contained in this Agreement shall affect the Parties' respective rights, duties, obligations, and interests under the Prior Agreements, which shall remain in effect, according to their terms, after the execution and delivery of this Agreement. 2.3Agent for Purchaser.
